Citation Nr: 0705602	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  03-22 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of a left 
laminectomy, L4-L5 currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1965 until August 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.

This matter was previously before the Board in January 2005.  
At that time, a remand was ordered to accomplish additional 
development.  

As pointed out in the January 2005 remand, the veteran had 
perfected an appeal with respect to a claim of entitlement to 
service connection for an imbalance disorder.  However, such 
appeal was withdrawn by the veteran in a July 2004 
communication.  As such, reference to that issue in a 
September 2006 supplemental statement of the case is 
erroneous.


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's 
residuals of a left laminectomy, L4-L5, have been manifested 
by subjective complaints of pain, with radiation to the lower 
extremities, productive of severe limitation of motion, with 
no more than mild neurological deficit.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent for residuals of a left laminectomy, L4-L5, prior to 
September 23, 2002, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295; 
(as in effect prior to September 26, 2003); 38 C.F.R. 
§ 4,71a, Diagnostic Code 5293 (as in effect prior to 
September 23, 2002).

2.  The schedular criteria for a separate 40 percent 
evaluation for orthopedic manifestations of the service-
connected residuals of a left laminectomy, L4-L5, from 
September 23, 2002, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (as in 
effect prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect from September 23, 2002 to 
September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5242, 5243 (as in effect from September 26, 2003). 

3.  The schedular criteria for a separate 10 percent 
evaluation for neurologic manifestations of the service-
connected residuals of a left laminectomy, L4-L5, from 
September 23, 2002, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect 
from September 23, 2002 to September 25, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5242, 5243 (as in effect from 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
8520, 8521, 8524, 8525, and 8526 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

The veteran is claiming entitlement to an increased rating 
for residuals of a left laminectomy at L4-L5.  His claim for 
an increased rating was received on November 15, 2001. As 
such, the rating period on appeal is from November 15, 2000, 
one year prior to the date of receipt of the reopened 
increased rating claims.  See 38 C.F.R. § 3.400(o)(2).  
Moreover, 38 C.F.R. § 4.1 provides that, in evaluating a 
disability, such disability is to be viewed in relation to 
its whole recorded history.  Therefore, the Board will 
consider any evidence dated prior to November 15, 2000, if 
they are found to shed additional light on the veteran's 
disability picture as it relates to the rating period on 
appeal. 

Throughout the rating period on appeal the veteran is 
assigned a 40 percent rating for his residuals of a left 
laminectomy pursuant to Diagnostic Code 5293.  

At the outset, it is observed that the schedular criteria for 
disabilities of the spine have undergone revisions twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293 (intervertebral disc 
syndrome), was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  

The Board will first consider whether the schedular criteria 
in effect prior to September 23, 2002, serve as a basis for 
an increased rating here.  Under Diagnostic Code 5293, as in 
effect prior to September 23, 2002, a 60 percent rating is 
warranted for pronounced impairment, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  

The Board does not find support for the next-higher 60 
percent rating under the old version of Diagnostic Code 5293.  
Indeed, the evidence fails to indicate sciatic neuropathy, 
demonstrable muscle spasm or an absent ankle jerk.  The Board 
recognizes a January 2001 VA clinical record revealing 
complaints if low back pain, as well as private treatment 
reports dated in 2002 reflecting similar complaints.  
However, such records do not objectively demonstrate 
neurologic impairment.  The veteran failed to report for VA 
appointments in February 2001.  

The Board has also considered whether an increased rating is 
warranted under any alternate Diagnostic Code.  In this vein, 
it is observed that Diagnostic Code 5292, concerning 
limitation of lumbar motion, does not afford an evaluation in 
excess of 40 percent.  Similarly, a 40 percent evaluation 
represents the maximum available benefit under Diagnostic 
Code 5295, for lumbosacral strain.  Therefore, neither of 
these Diagnostic Codes may serve as a basis for a higher 
evaluation here.  Moreover, no other Code sections apply.  
Indeed, as there is no showing of vertebral fracture, 
Diagnostic Code 5285 is not for application.  As there is no 
demonstration of ankylosis, Diagnostic Code 5286 and 5289 do 
not apply.  

Based on the foregoing, the veteran is not entitled to a 
rating in excess of 40 percent under the schedular criteria 
for disabilities of the spine as in effect prior to September 
23, 2002.  

Effective September 23, 2002, the Diagnostic criteria under 
Code section 5293 underwent revision.  As revised, for the 
period from September 23, 2002 to September 25, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 to September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  To be entitled to the next-higher 60 percent rating 
on the basis of incapacitating episodes, the evidence must 
reveal such incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  Therefore, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 to 
September 25, 2003, cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's service-connected low back 
disability.  As noted above, one relevant Diagnostic Code for 
consideration in this regard is Diagnostic Code 5292, 
concerning limitation of motion of the lumbar spine.  

Upon VA examination in May 2003, the veteran had lumbar 
flexion from 0 to 35 degrees.  His extension was from 0 to 10 
degrees.  He had right lateral bending from 0 to 35 degrees 
and left lateral bending from 0 to 45 degrees.  The diagnosis 
was severe degenerative joint disease with marked joint space 
narrowing in the lumbar spine.

The Board finds that the above evidence demonstrates severe 
limitation of lumbar motion.  In arriving at this conclusion, 
the Board is guided by 38 C.F.R. § 4.71a, Plate V, which 
reveals that normal lumbar flexion is to 90 degrees.  
Moreover, in determining that the veteran's limitation of 
lumbar motion is severe, the Board has appropriately 
considered additional limitation of function due to factors 
such as pain, weakness, fatigability and incoordination.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  In this regard, the Board acknowledges 
the veteran's July 2004 hearing testimony, in which he 
endorsed constant back pain, accompanied by muscle spasms.  
He stated that his pain radiated into the lower extremities, 
especially the left leg.  Objectively, the May 2003 VA 
examination revealed that the veteran walked with a cane and 
wore a back brace.  There was pain to palpation of the lumbar 
spine.  Moreover, a September 2003 letter written by E. R. 
S., M.D., indicated that the veteran was unable to stand or 
sit for long periods of time, in part due to his lumbar spine 
disability.  The veteran was also said to have great 
difficulty walking and could not bend or lift repeatedly.  He 
was taking numerous medications including muscle relaxers and 
pain killers.

For the foregoing reasons, a finding of severe limitation of 
lumbar motion is justified.  The Board notes that in reaching 
this conclusion, the evidence is at least in equipoise, and 
the benefit of the doubt doctrine has been applied.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Based on the above, a 40 percent rating for orthopedic 
manifestations of the veteran's low back disability is for 
application.  Moreover, no alternate Code sections afford a 
rating in excess of that amount.  Indeed, as the medical 
evidence does not demonstrate functional impairment 
comparable to ankylosis, even with consideration of 
additional functional impairment due to pain, Diagnostic 
Codes 5286 and 5289 are not for application.  Moreover, 
Diagnostic Code 5295, for lumbosacral strain, does not 
provide a rating in excess of 40 percent.  There are no other 
relevant Code sections to consider.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected residuals of a left laminectomy, L4-L5.  

In the present case, the objective neurological findings 
relate to the lower extremities.  Thus, diagnostic codes 
8522-8530 are potentially applicable.  

Here, a private neurologic examination performed in May 2002 
was within normal limits.  VA examination in May 2003 shows 
deep tendon reflexes of 1/3 in the lower extremities.  His 
muscle strength was 3/5 at the left knee and 4/5 at the right 
knee.  Straight leg testing was negative bilaterally to 45 
degrees.  

The Board finds that the medical evidence detailed above 
warrants a finding of mild neurological manifestations of the 
veteran's service-connected residuals of a left laminectomy 
at L4-L5.  The evidence is not found to demonstrate moderate 
neurological deficit.  Again, a private neurologic report 
dated in May 2002 was within normal limits and straight leg 
raise was negative bilaterally to 45 degrees upon VA 
examination in May 2003.  

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the present 
case, a 10 percent rating for mild disability is afforded 
under Diagnostic Codes 8520, 8521, 8524, 8525, and 8526.  All 
remaining potentially relevant Code sections provide only 10 
percent or noncompensable evaluations.  Thus, the veteran is 
entitled to a 10 percent rating under Diagnostic Code 8520, 
8521, 8524, 8525 or 8526 for the neurologic manifestations of 
the disability at issue.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
residuals of a left laminectomy.  It has been determined that 
the veteran is entitled to a 40 percent rating under 
Diagnostic Code 5292 for his orthopedic manifestations, and 
that he is entitled to a 10 percent evaluation under 
Diagnostic Code 8520, 8521, 8524, 8525 or 8526 for the 
neurologic manifestations.  Those separate orthopedic 
manifestation and neurologic manifestation ratings must now 
be combined under 38 C.F.R. § 4.25, along with all other 
service-connected disabilities.  In the present case, the 
veteran is also service-connected for dermatomycosis pedis 
(rated as 10 percent disabling.)  He has no other compensable 
evaluations.  

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 40 percent (orthopedic 
manifestations of his low back disability), 10 percent 
(neurological manifestations of his low back disability), and 
10 percent (dermatomycosis pedis), an evaluation of 50 
percent is derived.  This combined rating exceeds the 
combined 40 percent evaluation rating currently in effect for 
this period.

Thus, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, 
entitles the veteran to an increased combined service-
connected disability evaluation of 50 percent if he is rated 
separately for the orthopedic and neurologic manifestations 
of the disability at issue.  As such, the evidence supports 
the grant of a separate 40 percent rating for the orthopedic 
manifestations of the disability at issue, and a separate 10 
percent rating for the neurologic manifestations of the 
disability at issue, for the period from September 23, 2002, 
to September 25, 2003.  As discussed above, there is no basis 
for separate evaluations in excess of those amounts.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5238, 5243 (2006).  Under 
these relevant provisions, a 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Finally, 
unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
for lumbosacral strain; Diagnostic Code 5242 for degenerative 
arthritis of the spine; and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 40 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 40 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237, 5242, and 5243.  Indeed, a finding 
of ankylosis of the lumbar spine is required in order for the 
veteran to qualify for the next-higher 50 percent evaluation 
under the General Rating Formula for Disabilities of the 
Spine.  This has not been demonstrated upon VA examination in 
January 2006, or in any previous evidence, as already 
discussed.  Thus, based on the analysis of those criteria set 
forth above, the veteran remains entitled to no more than a 
40 percent evaluation for the orthopedic manifestations of 
his service-connected chronic lumbosacral strain with 
degenerative disc disease and radiculopathy for the period 
from September 26, 2003.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate Diagnostic Code.  In this regard, VA examination 
in January 2006 reveals a negative straight leg bilaterally, 
with intact sensation.  The veteran had 4/5 strength in the 
quadriceps and anterior tibialis bilaterally, and had 3/5 
strength in the left gastrocsoleus.  He had 4/5 strength in 
the right gastrocsoleus.  Overall, these findings continue to 
warrant a 10 percent evaluation for mild neurologic deficit.  
The evidence fails to support a rating in excess of that 
amount for the veteran's neurologic manifestations of his 
back disability.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a February 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

The letter discussed did not inform the veteran of the laws 
pertaining to disability ratings or effective dates.  
However, because such information was later provided in a 
September 2006 supplemental statement of the case, there is 
no prejudice to the veteran. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Also of record are documents 
associated with a disability determination rendered by the 
Social Security Administration (SSA).  Additionally, the 
claims file contains the veteran's own statements in support 
of his claim, to include testimony provided at a July 2004 
hearing before the undersigned.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.


ORDER

Entitlement to a rating in excess of 40 percent residuals of 
a left laminectomy, L4-L5, prior to September 23, 2002, is 
denied.

Entitlement to a separate 40 percent evaluation for 
orthopedic manifestations of the veteran's residuals of a 
left laminectomy, L4-L5, from September 23, 2002, is granted, 
subject to the applicable law governing the award of monetary 
benefits.

Entitlement to a separate 10 percent evaluation for 
neurologic manifestations of the veteran's residuals of a 
left laminectomy, L4-L5, from September 23, 2002, is granted, 
subject to the applicable law governing the award of monetary 
benefits.





____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


